                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                          DOCKET NO: 1:20-CV-00038-MOC

SECURITIES AND EXCHANGE COMMISSION, )
                                             )
                  Plaintiff,                 )
                                             )
            vs.                              )
                                             )
MARK NICHOLAS PYATT, and                     )
WINSTON REED INVESTMENTS L.L.C.,             )                               ORDER
                                             )
                  Defendants,                )
                                             )
DANIEL GREGORY RANDOLPH,                     )
                                             )
                  Relief Defendant.          )
_____________________________________________)

              ORDER EXTENDING TEMPORARY RESTRAINING ORDER

       THIS MATTER is before the Court on an ex parte motion of the Securities and Exchange

Commission (“SEC”), requesting an order extending the Temporary Restraining Order (Doc. No.

10), which was entered on February 11, 2020 and is due to expire on February 25, 2020 (Doc. No.

6). The SEC requests, pursuant to Federal Rule of Civil Procedure 65(b)(2), that the Temporary

Restraining Order be extended an additional fourteen days and that a hearing be set on or before

March 10, 2020 to address the SEC’s request that the Defendants Mark N. Pyatt, Winston Reed

Investments L.L.C. (“Winston Reed”), and Relief Defendant Daniel G. Randolph show cause why

a preliminary injunction should not be entered against them and the asset freeze continue until this

civil action is resolved. For the following reasons, the Court finds there is good cause to extend

the Temporary Restraining Order for fourteen days. Accordingly, the motion is GRANTED.

       SEC represents that Mr. Pyatt was arrested in North Dakota in a related criminal action,

United States v. Mark Nicholas Pyatt, No. 1:20-CR-0016 (W.D.N.C. Feb. 5, 2020), and made his
initial appearance in the criminal case on February 18, 2020, and that he was scheduled to appear

in North Dakota at another hearing in the criminal case on February 21, 2020. Because Mr. Pyatt

is currently detained in the criminal case in North Dakota, it is unlikely that he will be able to

appear at a hearing in this civil case in North Carolina on or before February 25, 2020, the date

when the current Temporary Restraining Order is set to expire. The SEC also represents that Mr.

Pyatt, Mr. Randolph, both individually and as the registered agent for Winston Reed, were served

with the pleadings for this civil case on February 19, 2020. None of them have entered an

appearance in this civil case either individually or through counsel, and they are unlikely to appear

at a hearing on or before February 25, 2020. The SEC also represents that it served the Temporary

Restraining Order on known financial institutions that identified approximately $1,458.40,

$1,044.85, and $0.05 frozen in the accounts of Mr. Pyatt, Mr. Randolph, and Winston Reed.

       The Court finds that extending the Temporary Restraining Order and asset freeze for an

additional fourteen days will allow the Defendants and Relief Defendant to obtain counsel or make

arrangements to appear at the hearing, allow them to prepare any response to the relief requested

by the SEC, and preserve the status quo of the asset freeze. Therefore, SEC has established good

cause to extend the Temporary Restraining Order and asset freeze for an additional fourteen days.

See H-D Michigan, LLC v. Hellenic Duty Free Shops S.A., 694 F.3d 827, 844 (7th Cir. 2012)

(recognizing that federal district courts extend temporary restraining orders “to provide the parties

adequate time to prepare for a preliminary injunction hearing”).

       IT IS, THEREFORE, ORDERED that the Temporary Restraining Order and asset

freeze, entered on February 11, 2020 (Doc. No. 6), is EXTENDED for an additional fourteen

days through March 10, 2020.

       IT IS FURTHER ORDERED that the Defendants and Relief Defendant SHALL appear


                                                 2
before this Court on March 6, 2020 at 9:30 a.m., at the Asheville Courthouse, located at 100 Otis

Street, Asheville, North Carolina, 28801, to show cause, if any exists, why this Court should not

enter a preliminary injunction enjoining Defendants from further violations of the Securities Act

and Exchange Act, continuing the freeze on the assets of Defendants and Relief Defendant, and

ordering any additional relief as the Court deems appropriate. Defendants and Relief Defendant

shall serve any papers in opposition to such relief by hand delivery or overnight courier service to

the SEC’s counsel, Leslie J. Hughes, Esq., Securities and Exchange Commission, 1961 Stout

Street, Suite 1700, Denver, Colorado 80206, or via email to HughesLJ@sec.gov, no later than

three full business days before such hearing. The SEC may serve and file a reply no later than 24

hours before the hearing, and shall serve such reply, if any, on Defendants and Relief Defendant

or their respective attorneys by facsimile transmission, email, courier service, or other means as

the SEC may reasonably determine will give Defendants and Relief Defendant or their attorneys

prompt delivery of these papers.

       SO ORDERED.

                                        Signed: February 24, 2020




                                                  3
